Citation Nr: 1813641	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-37 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left knee disability.

2.  Whether the reduction in the evaluation of residual scars associated with a left knee femur fracture, status post open reduction and internal fixation, from 10 percent to 0 percent, was proper, to include entitlement to a disability rating higher than 0 percent from June 1, 2016.

3.  Whether the reduction in the evaluation of a residual left knee scar associated with total left knee replacement, from 10 percent to 0 percent, was proper, to include entitlement to a disability rating higher than 0 percent from June 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1980 to November 1980.  He had additional National Guard service from March 1987 to January 1994.  These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A review of the record discloses that the RO issued a rating decision in March 2016, wherein it (1) reduced the evaluation of residual scars associated with a left femur fracture, status post open reduction and internal fixation, from 10 percent to 0 percent, effective June 1, 2016; and (2) reduced the evaluation of a residual left knee scar associated with total left knee replacement, from 10 percent to 0 percent, effective June 1, 2015.  The Veteran submitted a Notice of Disagreement (NOD) in May 2016, contesting that decision. The RO has not issued a Statement of the Case (SOC) that addresses this matter.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2017) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

The Board further notes that, in an April 2014 rating decision, the RO proposed to combine the Veteran's "residual scar, left femur fracture" and "residual scar, left knee" under one single evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804.  However, it remains unclear whether the RO followed through on this action because these evaluations were listed as separate claims in the March 2016 rating decision.  In any event, the Board will continue to list the claims separately in this decision for the sake of clarity.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

A.  Manlincon Remand

In a March 2016 rating decision, the RO (1) reduced the evaluation of residual scars associated with a left femur fracture, status post open reduction and internal fixation, from 10 percent to 0 percent, effective June 1, 2016; and (2) reduced the evaluation of a residual left knee scar associated with total left knee replacement, from 10 percent to 0 percent, effective June 1, 2015.  In May 2016, the Veteran filed a Notice of Disagreement as to these determinations.  In particular, the Veteran sought increased disability evaluations for his residual scars associated with a left femur fracture, status post open reduction and internal fixation and for his residual left knee scar associated with total left knee replacement.  This constituted a timely NOD initiating an appeal of these additional claims.  38 C.F.R. § 20.201 (2017).

To date, the Veteran has not been provided a SOC or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  In fact, the record indicates that the RO last worked on these issues in June 2016.  Therefore, the Board must remand these claims, rather than merely referring them.  A SOC must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon, 12 Vet. App. at 238.

B.  Right Shoulder Disability

The Veteran is seeking entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left knee disability.

The Veteran was afforded a March 2013 VA examination.  The Veteran claimed that he fell down stairs in November 2002 because of his left knee problems and that he landed on his right shoulder when he fell.  He also indicated and that he has experienced pain on a daily basis ever since that time.  

After evaluating the Veteran, the VA examiner diagnosed the Veteran as having right shoulder strain and impingement since 2002.  The examiner reviewed the Veteran's medical records and reported that the Veteran underwent a left knee total arthroplasty in September 2002; that his left knee gave out and he fell down stairs, fracturing his left femur in November 2002; that the resulting emergency department visit revealed acute femur fracture but no tenderness of the clavicle or shoulder on evaluation; and that a 2003 post op femur open reduction and internal fixation physical therapy note made no remarks about any shoulder issues.  The examiner noted that the Veteran uses non-steroidal anti-inflammatories for his right shoulder.  Based on examination findings, the examiner opined that the Veteran's right shoulder strain and impingement was "less likely than not" proximately due to or the result of his service-connected left knee femur fracture.  In support of this opinion, the examiner essentially reiterated the opinion that there was no evidence that any shoulder injury was proximately due to or the result of the Veteran's left femur fracture or fall down the stairs when he fractured his left femur.

As an initial matter, the Board finds that the March 2013 VA examiner failed to provide adequate rationale in support of his opinion on the causation element of secondary service connection.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination, even if not required to do so, an adequate one must be produced).  It remains unclear whether the Veteran's fall down the stairs, which resulted in a right shoulder strain and impingement, was caused by or the result of a service-connected left knee disability.  Understandably, it appears that the examiner focused on the fact that the left knee femur fracture occurred concurrently with the right shoulder injury and fall down the stairs and could therefore not have been the cause of his current right shoulder disability.  However, the examiner failed to explain whether any prior service-connected left knee disabilities or residuals of a total left knee arthroplasty caused or resulted in the Veteran's fall and subsequent right shoulder strain and impingement.  At his May 2016 hearing before the Board, the Veteran testified that his service-connected knee "gave out" and caused or resulted in his fall down the stairs.  In light of this testimony, the RO must obtain an supplemental medical opinion addressing whether it is "at least as likely as not" that the Veteran's right shoulder strain and impingement is proximately caused by or the result of any service-connected left knee disabilities or residuals of a total left knee arthroplasty.

Additionally, the Board notes that the secondary service connection theory of entitlement also has an aggravation element.  The Board finds that the March 2013 VA examiner's opinion does not adequately address the issue of aggravation.  The phrases "caused by" and "related to" do not address the "aggravation" aspect of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Because the examiner only addressed the causation aspect of secondary service connection, and did not properly address the aggravation aspect, the examination is inadequate.  38 C.F.R. § 3.310 (2017).  The RO must obtain a supplemental medical opinion addressing whether it is "at least as likely as not" that the Veteran's right shoulder strain and impingement is aggravated (permanently increased in severity) by any service-connected left knee disabilities or residuals of a total left knee arthroplasty.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran with a Statement of the Case (SOC) pertaining to the issues of (1) whether the reduction in the evaluation of residual scars associated with a left femur fracture, status post open reduction and internal fixation, from 10 percent to 0 percent, was proper, to include entitlement to a disability rating higher than 0 percent from June 1, 2016; and (2) whether the reduction in the evaluation of a residual left knee scar associated with total left knee replacement, from 10 percent to 0 percent, was proper, to include entitlement to a disability rating higher than 0 percent from June 1, 2015.

Also advise him that, upon receipt of this SOC, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of these additional claims to the Board. 

If, and only if, he perfects an appeal by the submission of a timely substantive appeal should these claims be returned to the Board for further appellate review.  38 C.F.R. §§ 20.202, 20.302, etc. (2017).

2.  Obtain a supplemental medical opinion addressing whether it is "at least as likely as not (50 percent or better probability) that the Veteran's right shoulder strain and impingement was proximately caused by, the result of, or aggravated by any service-connected left knee disabilities or residuals of a total left knee arthroplasty.  

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disability. 

All rendered opinions must be accompanied by a thorough rationale.

3.  Readjudicate the Veteran's claim seeking entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left knee disability.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond. The case should then be returned to the Board for further appellate review, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




